CORRECTED NOTICE OF ALLOWANCE
NOTE - This Corrected NOA replaces the NOA mailed on 15 September 2021 in response to the Quick Path IDS filed 3 December 2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert J. Goodell on 31 August 2021.
The application has been amended as follows: 
Amend the claims as seen in the attached document.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments filed 5 August 2021 in regard to previous claim 6 are persuasive.  While the prior art such as Kosho teaches a bus bar fixing structure as applied in the previous office action, there is no teaching, suggestion or motivation in the prior art to form “a battery module, comprising:
a cell assembly including a plurality of secondary batteries that respectively have a plurality of electrode leads and are stacked in at least one direction; and
a bus bar assembly including: 
 wherein each bus bar of the plurality of bus bars has a plate shape, and a perforation hole perforated in the front and rear direction is formed in the plate shape of a respective bus bar
a bus bar frame configured so that the plurality of bus bars are mounted to an outer side surface thereof,
wherein the bus bar frame includes:
a bus bar fixing portion having an insert space elongated in the right and left direction so that a position of each of the plurality of bus bars in the right and left direction is freely set along the insert space, the bus bar fixing portion being configured to fix a top end and a bottom end of each bus bar, and
a bus bar open portion opened so that the perforation hole of each of the plurality of bus bars is exposed inwards within the same bus bar open portion as the position of each of the plurality of bus bars in the right and left direction is changed,
wherein the bus bar fixing portion has an insert groove into which at least one of the top end and the bottom end of each bus bar of the plurality of bus bars is inserted, the insert groove having an upward or downward recess elongated in the right and left direction, and
wherein a plurality of distance adjusting rods respectively disposed between pairs of the plurality of bus bars and elongated in the right and left direction is inserted into the insert groove to maintain a separation distance between the pairs of the plurality of bus bars”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kedir et al. (USP 9,755,212 newly cited, related to documents filed in the QPIDS) teaches a similar bus bar frame for holding the bus bars of pouch cells (see figures 4 and 5, abstract) considered relevant to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723